 1

 2

 3

 4                              UNITED STATES DISTRICT COURT

 5                                      DISTRICT OF NEVADA

 6

 7    JOHNNY ESQUIVEL,                                Case No. 2:17-cv-02227-RFB-BNW
 8                      Petitioner,                   ORDER
 9           v.
10    BRIAN WILLIAMS, et al.,
11                      Respondents.
12

13          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

14   40), and good cause appearing;

15          IT IS THEREFORE ORDERED that petitioner's unopposed motion for extension of time

16   (first request) (ECF No. 40) is GRANTED. Petitioner will have through December 13, 2019, to

17   file a motion in response to the court's order of September 30, 2019 (ECF No. 36).

18          DATED: October 31, 2019.
19                                                          ______________________________
                                                            RICHARD F. BOULWARE, II
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      1
